DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 7 recites the limitation "the host I/F" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes the claim introduces a “host comprises a device interface (I/F)” then states “the host I/F”.  it appears that this “the host IF” is the device interface in the host”  clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 7-8, 11, 14-15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lin et al PN 2014/0137023, Eide et al PN 9,489,210 , Kang et al PN 2014/0342670 and Bandholz et al PN 2009/0019211.
In regards to claims 1, 7, 14:  Eide et al teaches loading configuration information comprising location information regarding each slot “In accordance with features of the invention, the SRIOV configuration data is stored in persistent data. The SRIOV configuration data is read from persistent data and placed in main memory with an initial program load (IPL) of the hypervisor.” (Column 2 lines 49-54); comparing location information of the hardware with the configuration location information “FIGS. 1, and 2 illustrates an example computer system for implementing configuration preserving relocation of a Single Root Input/Output Virtualization (SRIOV) adapter in accordance with the preferred embodiment” “At system power on time, an SRIOV adapter having been relocated to a different slot while the system was powered off is automatically detected, and the configuration data associated with the adapter is automatically updated so that it remains associated with the adapter in the adapter's new slot location” (Column 1 line 61 to column 2 line 2) “In accordance with features of the invention, a system hypervisor at system power on time automatically detects that an SRIOV adapter was relocated to a different slot includes identifying all instances of SRIOV configuration data where the data is associated with a slot in which there is no adapter, or the PCI ID stored in the configuration data does not match the PCI ID of the adapter in the slot with which the configuration data is associated, or the serial number stored in the configuration data does not match the serial number of the adapter in the slot with which the configuration data is associated.” (Column 2 lines 13-23) (determining if the ID matches is a comparison).  Eide et al does not teach displaying the port connections/failed connections or that the device is an SSD or that the slots are part of a HUB.  Lin et al teaches Para [0020] "The method for visually mapping network ports to network interface cards provides a graphical user interface (GUI) 30 which allows users to set the network port layout and displays the visual mapping result of the network ports and the network interface  cards to the users." Para [0005] "Many modem network devices, such as a server, a hub, etc., are  multi-functional and have multiple network ports and multiple network interface cards”  It would have been obvious to a person of ordinary skill in the art at the before the effective filing date of the claimed invention to visually display the an indication of the connections to the ports of a hub because this would have allowed the user to see what devices are attached to what ports.  Lin et al teaches displaying the attached devices to ports but does not teach the devices being SSD or displaying an indication of a failed connection.  Kang et al teaches Para [0403] “When the scanning of the second device 200 fails, the display unit 141 may display on the screen a message indicating the connection (or scanning) failure”.  It would have been obvious to display information that a port/device failed because this would have allowed the user to identify which devices are unusable.  Kang et al does not expressly teach the attached devices can be SSDs.  Bandholz et al shows SSDs attached to a HUB.  It would have been obvious to have the attached devices include SSD(s) because this would have prevented limited the types of attached devices. 
In regards to claims 2, 8, 15. 18:  Eide et al teaches determining if the slot/port mapping matches preset physical arrangement.
In regards to claims 5, 11:  Lin et al teaches displaying the port location information in a GUI.
Claim(s) 3-4, 9-10, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al PN 2014/0137023, Eide et al PN 9,489,210 , Kang et al PN 2014/0342670 and Bandholz et al PN 2009/0019211 as applied to claim 1 above, and further in view of  Li et al PN 2003/0093509.
In regards to claims 3, 9, 16:  Eide et al teaches storing the slot configuration information in persistent memory but does not state this memory is the Windows Registry.  Li et al teaches Para [0590] “The user mode process 374 collects information pertaining to the host's ports 382, and stores this to the Windows registry, or other persistent store 380”  It would have been obvious to store the port information in a Windows Registry because this is the standard location for windows to store this type of data.
In regards to claims 4, 10, 17:  Eide et al teaches maintaining the mapping of all the slots/ports.
Claim(s) 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al PN 2014/0137023, Eide et al PN 9,489,210 , Kang et al PN 2014/0342670 and Bandholz et al PN 2009/0019211 as applied to claim 11 above, and further in view of Arndt et al PN 2006/0195848.
In regards to claims 12, 19:  Eide et al teaches identifying the slot ID/number but does not teach maintaining both a bus number and a target ID.  Arndt et al teaches Table A maintaining both a SCSI Target ID and a bus number (Table A and Para [0080]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to maintain both a Target ID and a bus number because these are common information to be maintained for locating devices.

Allowable Subject Matter
Claims 6, 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In addition to clarification over the 112 rejection.
The following is a statement of reasons for the indication of allowable subject matter:  The specific equation given was not found in the prior art.  Related references are cited.
Liu PN 2009/0307384 teaches each USB port corresponds to a port number and a bus number, but is silent on the equation of the correspondence.
Anzo et al PN 2017/0374160 teaches "Each candidate port has a target bus number equal to a bus number of the target port plus a multiple of a number of the NIC"

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187